DETAILED ACTION
This Non-Final Office Action is in response to the election made on 5/16/2022.
Claims 1-8,10-12, 14-17, 20, 23, 25, 27-29, 31, 34 and 36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 14-16 and 27 objected to because of the following informalities:  Claim 27 still depends on restricted claim 18.  Appropriate correction is required.
Claims 14-16 depend from canceled claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12, 14-17, 20, 23, 25, 28-29, 31, 34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotiropoulou et al. (US 2016/0053673).

As to claim 1 Sotiropoulou discloses a pre-combustion chamber assembly for a spark ignition engine (see the figures), the assembly having: an ignition chamber adapted to contain at least one electrode of a spark generator; the ignition chamber being adapted to communicate with a main engine combustion chamber via at least one pre-chamber port; wherein the ignition chamber communicates for removal therefrom of exhaust gas residuals to a distinct storage chamber, preferably via at least one transfer port. (see attached modified drawing below)

    PNG
    media_image1.png
    674
    767
    media_image1.png
    Greyscale








As to claim 2 Sotiropoulou discloses an assembly as claimed in Claim 1 in which the ignition chamber includes an entrance channel leading from each said pre-chamber port in a direction towards an ignition region of the ignition chamber, the ignition region having a larger cross- section than the entrance channel.


    PNG
    media_image2.png
    658
    661
    media_image2.png
    Greyscale


As to claim 3 Sotiropoulou discloses an assembly as claimed in Claim 2 in which the entrance channel is substantially a circular cylinder and the ignition region is substantially circularly cylindrical. (clearly shown in the drawing above).

As to claim 4 Sotiropoulou discloses an assembly as claimed in Claim 3 in which the entrance channel and ignition region are joined by a flaring chamber connector wall. (“flaring chamber connector wall” has to be described in a manner that the wall has a specific structural feature other than being a wall between the two chambers if the applicant means it to be more than this) (see attached modified drawing below for the examiners interpretation of a flaring chamber connector wall)

    PNG
    media_image3.png
    658
    661
    media_image3.png
    Greyscale

As to claim 5 Sotiropoulou discloses an assembly as claimed in Claim 3 in which the ignition region has a diameter between 2 to 5 times that of the entrance channel. (shown in the attached modified draining below the chamber is at the least 2 times the entrance channel.)

As to claim 6 Sotiropoulou discloses an assembly as claimed in Claim 4 in which the ignition chamber includes a tumble feature adapted to promote flow tumble; the tumble feature preferably being adapted to be generally radially aligned with a ground electrode of the spark generator to be mounted with the pre-combustion chamber assembly.

    PNG
    media_image4.png
    658
    661
    media_image4.png
    Greyscale


As to claim 7 Sotiropoulou discloses an assembly as claimed in Claim 6 in which the tumble feature is located in the region of the flaring chamber wall. (Shown above the tumble feature is in the flaring chamber wall.  Which by definition is within the region).

As to claim 8 Sotiropoulou discloses an assembly as claimed in Claim 1 in which the ignition chamber has a longitudinal direction and is adapted to connect at one end thereof to a substantially coaxially oriented spark generator in the form of a spark plug, in which the ignition chamber is adapted to contain a tip of a ground electrode of a spark plug substantially in the center of the ignition region. (the longitudinal direction of this attached modified drawing below is in the up and down direction.)

    PNG
    media_image5.png
    658
    661
    media_image5.png
    Greyscale

As to claim 10 Sotiropoulou discloses an assembly as claimed in claim 1, in which wall features of the ignition chamber near where a spark generator is to be contained are of relatively high heat conductivity material, such as a copper-beryllium material. (the term relatively high heat is broad and does not impart a real meaning.  The examiner can think plastic is of relatively high heat conductivity material or any metal.  They all conduct heat and it is anyone’s opinion as to when it is highly conductive depending on the situation.  Also, the term “such as” does not give a positive claim limitation it is just an example or what the writer thinks of in their mind as the proper material, such as a copper-beryllium material.)

As to claim 11 Sotiropoulou discloses an assembly as claimed in claim 1, in which wall features of the ignition chamber distal from where a spark generator is to be contained are of relatively low heat conductivity material, and optionally are steel, and further optionally are 316 stainless steel.  (the term optionally does not recite a positive claim limitation.  The prior art could all contain steel or not contain any steel at all and meet this limitation.)

As to claim 12 Sotiropoulou discloses an assembly as claimed in claim 3, in which a series of said pre-chamber ports (figure 4 #31) are provided, preferably configured in an equispaced pattern (the figure discloses an equally spaced pattern), in which the pre-chamber ports diverge from one another in a direction away from the ignition chamber. (shown in the figure 4).

As to claim 20 Sotiropoulou discloses an assembly as claimed in claim 1, in which the storage chamber is a toroidal ring in shape, and the storage chamber is adapted to be located within a cylinder head assembly for an engine. (shown in the attached modified drawing under claim 1 above it is shown that the storage chamber is toroidal (donut shaped) and the chamber is adapted to be located within a cylinder head).

As to claim 23 Sotiropoulou discloses an assembly as claimed in claim 1, in which the ignition chamber has a larger volume than the storage chamber, such as above 2 to 10 times larger, e.g. about 4 to 6 times larger. (the storage chamber is given no specific location in the previous claim so the examiner with move the interpretation of the storage chamber in this claim. The new location with be next to a transfer port as required. The storage chamber is the lower location only as pointed to by the modified figure below.  The ignition chamber is larger by at least 2 times as shown in the attached modified figure.)

    PNG
    media_image6.png
    674
    812
    media_image6.png
    Greyscale



As to claim 25 Sotiropoulou discloses an assembly as claimed in claim 1, which includes a series of said transfer ports communicating at spaced apart locations into the ignition chamber; at least one said transfer port communicating into the ignition chamber at a first longitudinal position of the ignition chamber, at least one electrode tip of a spark generator being longitudinally between the first longitudinal location and a pre- chamber port. (shown in the attached modified drawing above).

As to claim 28 Sotiropoulou discloses an assembly as claimed in claim 18, in which each said transfer port is arranged in a direction which is a substantially radial (outward) direction, or having a tangential component, when viewed along a longitudinal direction of the assembly. (shown in the modified attached figure 4 above).

As to claim 29 Sotiropoulou discloses an assembly as claimed in claim 1, which is passive, having no port for direct fuel injection into the ignition chamber. (the figure 4 has no port for fuel injection).

As to claim 31 Sotiropoulou discloses an engine having a cylinder head, the cylinder head including an assembly as claimed in claim 1. (see paragraph 0031)

As to claim 34 Sotiropoulou discloses an engine as claimed in Claim 31 which has no ignition generator for the main combustion chamber to which the pre-combustion chamber assembly is connected other than a single ignition generator connected with at least one ignition electrode thereof located inside the ignition chamber. (see paragraph 0031) there is no other ignition generator within the cylinder head).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou et al. (US 2016/0053673).

As to claim 36 Sotiropoulou discloses A motor vehicle including an engine as claimed in claim 31 Sotiropoulou discloses the motor but not that it is included in a vehicle. However, it is commonly known in the art to use an internal combustion engine in a vehicle. 

Allowable Subject Matter
Claims 17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to pre-chamber design is included in the attached 892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747